Citation Nr: 0714757	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-36 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back condition.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.  

3.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to December 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which found that new and material evidence 
had not been submitted sufficient to reopen claims of 
entitlement to service connection for lumbosacral strain and 
hypertension, and continued 10 percent evaluations for 
chondromalacia with patellar subluxation in the right and 
left knees.  

The reopened claims of entitlement to service connection for 
a low back condition and hypertension, and the claims of 
entitlement to increased evaluations for chondromalacia 
patella of the right and left knees are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The July 2000 rating decision, which denied the veteran's 
request to reopen the claim for service connection for 
lumbosacral strain, is final.

2.  Evidence received since the July 2000 rating decision 
relates to a previously unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  The December 1997 rating decision, which denied service 
connection for hypertension is final.  

4.  Evidence received since the December 1997 rating decision 
relates to a previously unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2000 rating decision, which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for lumbosacral strain, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been associated with the 
claims file subsequent to the July 2000 rating decision, and 
the claim of entitlement to service connection for 
lumbosacral strain is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  The December 1997 rating decision, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

4.  New and material evidence has been associated with the 
claims file subsequent to the December 1997 rating decision, 
and the claim of entitlement to service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case in regard to the applications to reopen the 
claims for service connection, further notice or assistance 
is unnecessary to aid the veteran in substantiating these 
claims.  

II.  Low Back Condition

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Allen Court's decision 
has been incorporated into the actual language of 38 C.F.R. 
§ 3.310.  71 Fed. Reg. 52,747 (Sept. 7, 2006) (to be codified 
at 38 C.F.R. § 3.310). 

The veteran was initially denied service connection for 
lumbosacral strain in a December 1997 rating decision.  That 
denial was based on no objective findings of an actual 
chronic disability of the low back in the service medical 
records or current medical records.  

In December 1999 the veteran filed a request to reopen his 
claim, which was denied in the July 2000 rating decision.  An 
August 2000 letter advised the veteran of the July 2000 
rating decision and his appellate rights.  

The evidence of record at the time of the July 2000 rating 
decision included service medical records showing complaints 
of low back pain in January, February, and April 1992, and 
January and November 1994 with diagnoses of mechanical low 
back pain and chronic low back pain.  In May 1996 the veteran 
complained of intermittent low back pain, but there was no 
diagnosis regarding the back.  

Also of record was a March 1997 VA joints examination.  The 
veteran stated that he began developing low back pain in 
1992.  On examination the range of lumbar spine flexion was 
to 90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally.  He had normal back curves and was nontender on 
light and deep palpation of the paraspinal muscles.  X-rays 
of the lumbosacral spine were normal.  The diagnosis was 
lumbosacral strain.  

Also of record was a June 1999 record of treatment from 
Cornerstone Clinic indicating a complaint of back pain for 
several months, with a history of chronic back pain on a 
recurrent basis.  The impression was right sacroiliac strain 
and thoracolumbar and lumbosacral somatic dysfunction.  VA 
treatment records from June 1999 to January 2000 noted a 
history of back pain, described as coming and going, for the 
last 4 or 5 years.

The veteran did not file a notice of disagreement within one 
year of notice of the July 2000 rating decision.  That 
determination is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim on any basis, i.e., on the merits or denying 
reopening.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In the present case, the unappealed July 2000 rating decision 
is the last final denial of the claim.  Thus, the evidence to 
be reviewed for purposes of determining whether new and 
material evidence sufficient to reopen the claim has been 
received is the evidence that was associated with the record 
since July 2000.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted after the July 2000 denial of the 
veteran's request to reopen his claim includes treatment 
records from Cornerstone Clinic from June 1999 to January 
2004 which include diagnoses of and treatment for back pain, 
recurrent lumbosacral strain, chronic lumbosacral strain, and 
thoracic and lumbar somatic dysfunction.  

A June 2002 record of treatment specifically notes that the 
veteran has had bilateral knee discomfort since service, and 
that the bilateral pain causes difficulty in bending when 
lifting.  The physician noted that, as a result, the veteran 
does not bend his knees when lifting, causing increased back 
stress.  

The June 2002 record of treatment suggests that the veteran's 
service connected knee disabilities caused or aggravated his 
current low back condition.  Although the veteran had not 
previously claimed service connection for a low back 
condition as secondary to his service connected knee 
disabilities, he stated in his October 2004 Form 9 
(substantive appeal) that he believed his back condition was 
related to his bilateral knee conditions.  

Although the RO has not previously considered entitlement to 
service connection for a low back condition as secondary to 
the service connected knee disabilities, VA has an obligation 
to explore all legal theories by which the veteran can obtain 
the benefit sought for the same disability.  Schroeder v. 
West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  Further, as the 
request to reopen the claim is being granted, the Board finds 
that the veteran is not prejudiced by consideration of 
whether new and material evidence has been submitted which 
raises a reasonable possibility of substantiating the service 
connection claim, to include on a secondary basis.  See 
38 C.F.R. § 20.1102.  

Because the June 2002 record of treatment suggests a 
relationship between the veteran's service connected knee 
disabilities and his current low back condition, this 
evidence relates to a previously unestablished fact necessary 
to establish entitlement to service connection.  It raises a 
reasonable possibility of substantiating the claim.  As such, 
it constitutes new and material evidence sufficient to reopen 
the claim.  38 C.F.R. § 3.156(a).  

III.  Hypertension

In order for hypertension to be shown as a current 
disability, it must be present as defined in VA's Schedule 
for Rating Disabilities (rating schedule).  Cox v. Brown, 5 
Vet. App. 95, 99 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

The rating schedule requires that hypertension or isolated 
hypertension be confirmed by readings taken two or more times 
on at least three different days; and defines hypertension as 
existing when systolic readings are consistently 160 or more, 
with a diastolic reading of less than 90, or when diastolic 
readings are predominantly 90 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  

The veteran was initially denied service connection for 
hypertension in a December 1997 rating decision.  That denial 
was based on the lack of a current diagnosis of hypertension.  
A January 1998 letter advised the veteran of the December 
1997 rating decision and his appellate rights.  

The evidence of record at the time of the December 1997 
rating decision included service medical records, with both 
hypertensive and normotensive blood pressure readings.  Also 
of record was a March 1997 VA examination to evaluate the 
veteran's claimed hypertension.  The veteran stated that he 
had been diagnosed with increased blood pressure in service, 
however, he was never placed on medical therapy.  On 
examination, blood pressure was 144/80.  The impression was 
rule out hypertension.  The examiner noted that the veteran 
had a history of increased blood pressure during service, but 
that his examination was remarkable for normal blood pressure 
and cardiovascular physical examination.  Overall, the 
examiner concluded that the veteran's blood pressure was 
normal and did not require therapy.  

The veteran did not file a notice of disagreement within one 
year of notice of the December 1997 rating decision.  That 
determination is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  

Evidence submitted since the December 1997 rating decision 
includes records of treatment from Cornerstone Clinic from 
June 1999 to January 2004 reflecting diagnoses of and 
treatment for hypertension.  VA treatment records from May 
2002 to August 2004 also include an impression of 
hypertension.  

Because the VA and private treatment records associated with 
the claims file since the December 1997 rating decision 
demonstrate current hypertension, this evidence relates to a 
previously unestablished fact necessary to establish 
entitlement to service connection.  These records a 
reasonable possibility of substantiating the claim.  As such, 
these records constitute new and material evidence sufficient 
to reopen the claim.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back condition is 
reopened.  

New and material evidence having been presented, the claim of 
entitlement to service connection for hypertension is 
reopened.  


REMAND

VCAA notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004)

As discussed above, the veteran has asserted that he has a 
current low back condition related to his service connected 
knee disabilities.  

The RO sent the veteran a VCAA notice letter in March 2004.  
While providing notice on the evidence and information 
necessary to grant direct service connection, this letter did 
not inform the veteran of the information and evidence 
necessary to establish service connection for a low back 
condition as secondary to service connected knee 
disabilities.    

Failure to provide notice of what evidence is needed to 
substantiate the claim is ordinarily prejudicial.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  On remand, the veteran should be 
furnished VCAA notice regarding his claim of entitlement to 
service connection for a low back condition as secondary to 
service connected knee disabilities.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

At VA treatment in August 2004 the veteran described daily 
knee pain and chronic back pain, and reported that he was 
seeing Dr. Colescott.  He stated that his last visit with Dr. 
Colescott was two months earlier.  While records of treatment 
by Dr. Colescott from Cornerstone Clinic have been associated 
with the claims file, the most recent record is from January 
2004.  VA has a duty to obtain relevant records of treatment 
reported by private medical professionals.  Massey v. Brown, 
7 Vet. App. 204 (1994).  Therefore, VA should attempt to 
obtain any outstanding records of treatment from Cornerstone 
Clinic.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  

While the veteran's claimed low back condition was evaluated 
at VA examination in March 1997, the examiner did not 
acknowledge review of the claims file nor did he include any 
opinion as to etiology of the diagnosed lumbosacral strain.  
In addition, while the June 2002 private treatment records 
suggests a relationship between a current low back condition 
and the service connected knee disabilities, the physician 
did not expressly state that the veteran's service connected 
knee disabilities caused or aggravated a current back 
condition, but only stated that the pain in the knees caused 
increased back stress.  

In a January 2004 letter, Dr. Colescott at the Cornerstone 
Clinic summarized the veteran's treatment from June 1999 to 
December 2003, and stated that the veteran had been 
experiencing recurrent episodes of lumbar strain occurring 
every 3 to 4 months for the past 6 years.  Similarly, a June 
1999 VA treatment record notes a history of back pain for the 
last 4 or 5 years.  Both of these records indicate back 
problems since service.  

The report of a continuity of symptomatology serves to 
trigger VA's duty to provide an examination.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Thus, a VA examination is needed so that an objective medical 
professional can review the claims file and determine whether 
the veteran has any current low back disability, and, if so, 
whether such disability is related to service or was caused 
or aggravated by the veteran's service connected knee 
disabilities.  See Roberts v. Derwinski, 2 Vet. App. 387 
(1992) (holding that the veteran is entitled to a thorough 
examination which takes into account all relevant background 
information, including prior medical evidence).  

If a chronic disease, such as hypertension, is shown in 
service and at any time after service, that disease will be 
service connected.  38 C.F.R. § 3.303(b).  The veteran was 
noted to have both hypertensive and normotensive blood 
pressure readings in service.  Hypertension was not found on 
VA examination shortly after service, but subsequent VA and 
private treatment records do contain findings of 
hypertension.  

An examination is needed to obtain an opinion as to whether 
hypertension was shown in service, or whether current 
hypertension is related to service.  See Roberts.  

The veteran's knee disabilities were most recently evaluated 
at VA examination in June 2004.  The veteran's representative 
has requested that the veteran be afforded a new VA 
examination to determine the veteran's current level of 
disability.  VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous medical examination 
in order to determine the nature and extent of the veteran's 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Thus, on remand, the veteran should be afforded a new VA 
examination to evaluate his knee disabilities.  

Finally, the Board notes that during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the claims are being remanded for further development, the 
veteran should be provided with notice regarding disability 
ratings and effective dates.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran VCAA notice that 
includes an explanation as to the 
information and evidence needed to 
substantiate service connection on a 
secondary basis.  

2.  Obtain all records of treatment for 
the low back, knees, and hypertension 
from Cornerstone Clinic since January 
2004.  

3.  After the above development is 
completed, schedule the veteran for a VA 
examination to evaluate the claimed low 
back condition.  The examiner should 
review the claims file and note such 
review in the examination report or in an 
addendum.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current low back condition is 
proximately due to, or the result of, or 
aggravated by, the service connected knee 
disabilities, or is otherwise related to 
a disease or injury in service.  The 
examiner should provide a rationale for 
all opinions.  

4.  Schedule the veteran for a VA 
examination to evaluate hypertension.  
The examiner should review the claims 
file and note such review in the 
examination report or in an addendum.  

The examiner should provide opinions as 
to whether hypertension was identifiable 
in service, and whether any current 
hypertension had its onset in service or 
is otherwise related to service.  The 
examiner should provide a rationale for 
all opinions.  

5.  Schedule the veteran for a VA 
examination of his right and left knees.  
The examiner should review the claims 
file and note such review in the 
examination report or in an addendum.  

The examination report should include the 
degrees of flexion and extension of each 
knee and should indicate whether there is 
any arthritis in the either knee.  In 
addition, the examiner should note 
whether there is recurrent subluxation or 
lateral instability (and, if so, whether 
it is slight, moderate, or severe).  

The examiner should also determine 
whether the either knee disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain, or 
flare ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to weakened movement, 
excess fatigability, pain, 
incoordination, or flare ups.  

6.  If any claim on appeal remains 
denied, issue a supplemental statement of 
the case before returning the claims to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


